Opinion filed May 8, 2014




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                No. 11-14-00035-CV
                                     ___________

                    NICHOLAS ROMAN IV, Appellant

                                          V.

  MANHATTAN PETROLEUM, INC.; MANHATTAN OIL AND
    GAS, LTD.; MICHAEL J. GRELLA; AND ELEMENT
  PETROLEUM, L.P., F/K/A MPI ENERGY PARTNERS, L.P.,
                       Appellees


                    On Appeal from the 142nd District Court
                                Midland County, Texas
                            Trial Court Cause No. CV-46,781


                     MEMORANDUM OPINION
      Appellant, Nicholas Roman IV, has filed in this appeal an unopposed motion
for partial dismissal based upon a settlement agreement entered into by Appellant
and the three “Manhattan Appellees”: Manhattan Petroleum, Inc.; Manhattan Oil
and Gas, Ltd.; and Michael J. Grella. Appellant states in his motion that he “no
longer wishes to pursue his appeal against the Manhattan Appellees,” and he
requests that this court “dismiss the appeal against the Manhattan Appellees with
prejudice, with the parties bearing their own costs.” The motion is not opposed by
any of the appellees. Therefore, in accordance with Roman’s request, we dismiss
this appeal in part. See TEX. R. APP. P. 42.1(a)(1), (b).
        The motion for partial dismissal is granted, and this appeal is dismissed in
part.   The appeal filed by Appellant remains active as to Appellee Element
Petroleum, L.P., f/k/a MPI Energy Partners, L.P.

                                                     PER CURIAM


May 8, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2